Citation Nr: 0327739	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  02-17 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for interstitial lung 
disease due to exposure to herbicide agents (Agent Orange).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from October 1967 to October 
1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  The RO, in part, denied service connection for 
interstitial lung disease (claimed as interstitial pneumonia) 
allegedly due to exposure to Agent Orange.

In his substantive appeal (VA Form 9) to the Board, received 
in October 2001, the veteran also asserted that he is unable 
to father children because his sperm production has been 
affected by the Agent Orange exposure, too.  So it appears 
that he is seeking service connection for sterility as a 
result of herbicide exposure.  This additional claim, 
however, has not been developed for appellate review.  
Accordingly, it is referred to the RO for appropriate action.


REMAND

The veteran served in Vietnam, so his exposure to toxic 
herbicides, including Agent Orange, is presumed.  There also 
is medical evidence of record confirming that he currently 
has bilateral interstitial lung disease.  So two of the three 
requirements for granting service connection have been 
satisfied; the only remaining requirement is medical nexus 
evidence linking his current diagnosis of bilateral 
interstitial lung disease to the presumed Agent Orange 
exposure in service.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  Also found at Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

An October 2002 statement from Treat W. McCain, M.D., refers 
to the assessment of a Dr. James Jones that there could be 
some correlation between the veteran's exposure to Agent 
Orange in service and the development of his idiopathic 
pulmonary fibrosis.  However, the Board cannot determine with 
sufficient certainty if Dr. McCain personally endorses the 
assessment of Dr. Jones.  Moreover, Dr. Jones' assessment, at 
least in its current state, is simply too equivocal to grant 
service connection.  See, e.g., Winsett v. West, 11 Vet. App. 
420, 424 (1998) (A doctor's opinion phrased in terms of "may 
or may not" is an insufficient basis for an award of service 
connection.).

The claims file does not contain any explanation from Dr. 
Jones, himself, discussing the rationale for his assessment 
suggesting a possible link between Agent Orange exposure and 
the veteran's pulmonary fibrosis.  The current record, then, 
does not contain sufficient medical evidence of a nexus 
between the veteran's presumed in-service exposure to 
herbicides and his currently demonstrated interstitial lung 
disease.

Further, during a hearing held in April 2003 at the Board, in 
Washington, D.C., before the undersigned Veterans Law Judge 
(VLJ), the veteran testified that he was receiving disability 
benefits from the Social Security Administration (SSA).  VA's 
duty to assist includes obtaining records from the SSA.  
Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).

Additionally, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the RO's May 11, 2001, letter informing the 
veteran of his rights in the VA claims process stated that he 
had about 60 days (i.e., until July 15, 2001) from the 
mailing of that letter to provide additional evidence in 
support of his claim.  The 60-day response period is invalid 
for the same reasons as the 30-day response period which was 
invalidated in the PVA case cited above.  Therefore, since 
this case is being remanded for additional development or to 
cure a procedural defect, the RO must take this opportunity 
to inform the veteran that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Schedule the veteran for a VA 
pulmonary examination to obtain a medical 
opinion responding to the following 
question:

Is it at least as likely as not that the 
veteran's current interstitial lung 
disease had its onset in service from 
exposure to herbicides, including Agent 
Orange, or is otherwise attributable to 
service?  Please note the legal standard 
of proof in formulating a response.

The claims folder and a copy of this 
REMAND must be made available for the 
examiner's review of the veteran's 
pertinent medical history.  It is 
imperative that the question posed in 
this REMAND be answered so VA has 
sufficient information to adjudicate the 
pending claim.  



2.  Ensure the medical opinion responds 
to the question posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

3.  Ask Dr. McCain to state whether he 
believes the veteran's current 
interstitial lung disease is related to 
herbicide exposure, including Agent 
Orange.  If he affirms the putative 
relationship, ask him to explain the 
basis for his opinion and to provide the 
clinical records upon which that opinion 
is predicated.  

4.  Request that Dr. McCain provide the 
address of Dr. James Jones' practice in 
Charlotte, North Carolina.  Then, contact 
Dr. Jones and ask him to explain the 
basis for his opinion that there is a 
possible correlation between herbicide 
exposure, including Agent Orange, and the 
veteran's later verified interstitial 
lung disease.  Ask the physician to 
explain the basis for his opinion and to 
provide the clinical records upon which 
that opinion is predicated.  

5.  Obtain a copy of any decision of the 
SSA awarding the veteran disability 
benefits and copies of all 
medical records upon which that decision 
was based.  Once obtained, these records 
should be associated with the other 
evidence in the claims folder.

6.  The RO also must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied 
in accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

7.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted, send the veteran and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




